Citation Nr: 1403154	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-24 298	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right lower extremity disability.

(The issues of entitlement to payment or reimbursement for the cost of medical treatment provided on March 30, 2010, at Mount Grant General Hospital and entitlement to payment or reimbursement for the cost of medical treatment provided from September 15, 2006 to May 1, 2007, and from June 2007 to August 2008, are addressed in a separate decision of the Board under docket number 10-24 514)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case is currently under the jurisdiction of the Reno, Nevada RO.

In March 2010, the Veteran's spouse testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran's spouse has been granted limited power of attorney to assist the Veteran along with her accredited representative in matters before VA.

In a March 2012 decision, the Board denied entitlement to service connection for a right lower extremity disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, her representative and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand.  The Court granted the Joint Motion and vacated the Board's March 2012 decision.  The case has been returned to the Board for review.

In the March 2012 decision, the Board referred the issue of entitlement to an effective date prior to December 5, 1996, for the grant of service connection for posttraumatic stress disorder and the award of a 100 percent rating based on clear and unmistakable error in a prior rating decision.  Review of the record does not indicate that the issue has been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, again, the issue is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right lower extremity disability.  The Veteran was scheduled for a VA examination in connection with her claim; however, she did not attend the examination.  The Veteran reported that she is unable to attend VA examinations at the Reno, Nevada VA Medical Center as the facility is more than 120 miles away from her residence and she is 100 percent service-connected for PTSD with panic disorder and agoraphobia.  The Veteran also receives special monthly compensation on the basis of being "permanently housebound" due to her service-connected disability.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013).

In the Joint Motion, the parties indicated that the Board erred in its March 2012 decision analysis because the Board did not discuss whether there was good cause as to the Veteran's failure to appear for her scheduled VA examination.  In cases where the claimant fails to appear without good cause for a scheduled examination regarding an original claim for service connection, the claim is decided based on the evidence of record.  38 C.F.R. § 3.655 (2013).  

The Board reiterates that VA resources are not limitless.  However, in accordance with due process and the Veteran's limitations due to her service-connected disability, VA must consider the arrangement of a VA examination at the nearest VA outpatient clinic, or a fee-basis examination within close proximity to her home, if feasible.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  If such examination is not feasible, consideration of a VA opinion based on review of the claims folder would be useful.

Review of the record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  On remand, the SSA records must be requested and associated with the record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, the Veteran should be asked to identify any private health care providers from whom she has sought treatment for her claimed right lower extremity disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care provider(s) for the disability at issue since service.   

If private records are identified, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Contact the SSA and obtain all records with respect to the Veteran's claim for disability benefits.  Notify the Veteran of any negative response.

3.  Determine if it is feasible to schedule the Veteran for a VA examination at a VA outpatient medical facility, or on a contract fee basis, within close proximity to the Veteran's current address of record.  

If such examination is feasible, such examination should be scheduled.  The claims file must be made available to the examiner for review and the report should reflect that such a review was conducted.  

If it is determined that such an examination is not feasible, document of record the reasons for such a determination.  

If the Veteran is unwilling to attend a scheduled examination at a location within close proximity to the Veteran's current address of record, or if it is NOT feasible to arrange such an examination at a location within close proximity to the Veteran's current address of record, forward the Veteran's claims folder to an appropriate clinician for review to render an opinion as to the etiology of all right lower extremity disability.  

After consideration of the evidence of record, including the Veteran's medical history and statements, (and clinical examination of the Veteran if feasible), the clinician must express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right lower extremity disability (foot/ankle/leg/knee) is related to active service.  A complete rationale must be provided for the opinion proffered.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative.  Thereafter, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


